DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of lack of unity of invention in the reply filed on 10/10/2022 is acknowledged.  The traversal is on the ground(s) that 
1. Groups I and II include all the features of the elected apparatus claim.
2. Species relate to the transmission system and that the claims 3-4 depend upon elected claim 2.
This is not found persuasive because 
1 & 2. the groups/species do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features because the technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Lipowski. (See MPEP 1850 (II) 3rd paragraph “posteriori”)
The requirement is still deemed proper and is therefore made FINAL.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Widmer (US 20040238436) in view of Lipowski (US 20150174586).
Regarding claim 1, Widmer discloses a machine (Fig. 1) for treating organic waste (intended use: capable of treating organic waste), comprising: a casing (2) defining an inner treatment chamber delimited at least in part by a sieving grid (30), and an inlet aperture (area where 8 is labeled) for inserting waste at an end of the chamber and an outlet aperture (area where 12 is labeled) for discharging at an opposite end in respect to the inlet aperture; at least a shaft (14) installed in said inner chamber, equipped with mechanical means (4) for grinding or pressing the inserted organic waste against the sieving grid or against at least a wall that delimits the inner treatment chamber; a first motor (20), functionally coupled to said shaft; a first transmission system (16, 18, 22) configured to transmit to said shaft a rotation motion of the shaft along a longitudinal axis, generated by said first motor.
Widmer fails to disclose a first protection sensor, configured to sense a blockage condition of a rigid object that hinders rotation of the shaft and to generate a related alarm signal when said blockage condition is detected; a control unit functionally coupled to said first protection sensor and to the first motor and configured for stopping a run of the first motor when said alarm signal is generated; characterized in that said first transmission system comprises a first driving pulley connected to the motor, a second idle pulley united with the shaft, and a friction transmission belt tightened between the first driving pulley and the second idle pulley, said belt being configured to slip against said pulleys when a torque exceeding a nominal maximum value for rotating said shaft is requested; said first protection sensor is configured to sense a slippage of said friction transmission belt and to generate the alarm signal when said slippage is detected.  
Lipowski teaches a machine (Fig. 1-3) for comminuting comprising at least a shaft (34) installed in said inner chamber, equipped with mechanical means (20) for grinding or pressing the inserted organic waste against the sieving grid or against at least a wall (24 forms a wall) that delimits the inner treatment chamber; a first motor (40), functionally coupled to said shaft; a first transmission system (30, 31, 32) configured to transmit to said shaft a rotation motion of the shaft along a longitudinal axis, generated by said first motor; a first protection sensor (23, 42), configured to sense a blockage condition of a rigid object that hinders rotation of the shaft and to generate a related alarm signal (sensor signal) when said blockage condition is detected ([0023] &[0037] last 2 sentences); a control unit (60: see Abstract “powered off”) functionally coupled to said first protection sensor and to the first motor and configured for stopping a run of the first motor when said alarm signal is generated; characterized in that said first transmission system comprises a first driving pulley (31) connected to the motor, a second idle pulley (32) united with the shaft, and a friction transmission belt (30) tightened between the first driving pulley and the second idle pulley, said belt being configured to slip against said pulleys when a torque exceeding a nominal maximum value for rotating said shaft is requested (see [0038]); said first protection sensor is configured to sense a slippage of said friction transmission belt and to generate the alarm signal when said slippage is detected (see [0037] last two sentences). Lipowski also teaches that it has the advantage that it slips when extraneous material occurs among the material to be comminuted and thus prevents damage to the drive system. “For example, if it is detected in such comminuting devices that slip occurs which exceeds a predetermined slip threshold value, the electric motor may be controlled for being powered off.” ([0003] last two sentences).
Since the references are concerned with rotating a comminuting device using a motor with transmission, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to replace the transmission system of Widmer with the transmission system with the sensor and the control unit of Lipowski as described above in order to prevent damage to the drive system when extraneous material occurs among the material to be comminuted ([0003] last two sentences, Lipowski).
Regarding claim 2, modified Widmer teaches the machine according to claim 1, configured for squeezing (squeezed between the sieving grid 30 and the worm screw 4) an organic waste in said inner treatment chamber delimited by said sieving grid, wherein said shaft equipped with mechanical means is a first worm screw (4 is a worm screw) having a profile configured to squeeze the humid waste against said sieving grid when the worm screw is rotated by said first motor.
Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOBBY YEONJIN KIM whose telephone number is (571)272-1866.  The examiner can normally be reached on M-F 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BOBBY YEONJIN KIM/Examiner, Art Unit 3725                                                                                                                                                                                                        


/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725